COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
 IN RE: ROBERT HINOJO,
                                                  §               No. 08-08-00336-CV
                 Relator.
                                                  §         AN ORIGINAL PROCEEDING

                                                  §                IN MANDAMUS

                                                  §

                                                  §

                              MEMORANDUM OPINION
                        ON PETITION FOR WRIT OF MANDAMUS

       Relator, Robert Hinojo, seeks a writ of mandamus against the Honorable Christopher

Antcliff, Judge of the 448th District Court of El Paso County, Texas, to set aside an order

transferring venue to Tarrant County, Texas. In order to be entitled to mandamus relief, a relator

must meet two requirements. First, the relator must show that the trial court clearly abused its

discretion. In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004).

Second, the relator must demonstrate he has no adequate remedy by appeal. Id. at 135-36. Based

on the petition and record before us, we are unable to conclude that Relator is entitled to the relief

requested. Accordingly, we deny mandamus relief. See TEX . R. APP . P. 52.8(a). Further, Relator’s

request for emergency relief is denied.


December 11, 2008                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J., not participating